UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7087



DONALD RICHARD KRAWETZ,

                                                Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-01-953)


Submitted:    October 24, 2002               Decided:   October 31, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Richard Krawetz, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Richard Krawetz seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).      An appeal may not be taken to this court from the final

order   in    a   habeas   corpus   proceeding   in   which   the   detention

complained of arises out of process issued by a state court unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not issue for claims addressed by a district court on the merits

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).      As to claims dismissed by

a district court solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F. 3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).         We have reviewed the record

and conclude for the reasons stated by the district court that

Krawetz has not satisfied either standard. See Krawetz v. Angelone,

No. CA-01-953 (E.D. Va. June 18, 2002).            Accordingly, we deny a

certificate of appealability and dismiss the appeal.            We dispense

with oral argument because the facts and legal contentions are


                                       2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3